United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 19-3084                                                September Term, 2019
                                                                    1:15-cr-00126-RDM-1
                                                       Filed On: August 12, 2020
United States of America,

              Appellee

       v.

Laquinn Williams,

              Appellant

            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

       BEFORE:       Henderson, Tatel, and Katsas, Circuit Judges

                                    JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and the briefs of the parties. The court has determined that
the issues present no need for an opinion. See D.C. Cir. Rule 36(d). It is

       ORDERED AND ADJUDGED that the order of the district court entered October
22, 2019, finding that appellant violated the terms of his supervised release and
modifying the conditions of his supervised release, be affirmed. Appellant’s challenge
to the condition of home confinement is moot as the period of home confinement
expired in January 2020 and he has not alleged any collateral consequences of the
home confinement. Additionally, appellant did not challenge the location-monitoring
condition in the district court, and he has failed to show on appeal that location
monitoring is “so plainly out of sync with the statutory goals enumerated in [18 U.S.C.]
§ 3553(a) as to warrant reversal.” United States v. Burroughs, 613 F.3d 233, 240 (D.C.
Cir. 2010) (internal quotations omitted).

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to issue the mandate forthwith.

                                       Per Curiam

                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk